 In the Matter Of UNITED STATES STAMPING COMPANYandENAMELWORKERS UNION, No. 18630Case No. C-203.-Decided February10, 1938Stamping and Enameling Industry-Interference,Restraiat,orCoercion:use of labor spies ; refusal to bargaincollectively-Discrimination:discharges ;allegations of complaint dismissed-CollectiveBargainting:refusal to bargaincollectivelywith representatives of labor organization subsequent to certifi-cation by the Board;presumption of continuation of majority in certified'organization in absenceof proof tocontrary-Strike:caused byemployer's-unlawful refusal tobargain collectively;effect of injunction awarded by Statecourt-Reinstatement Ordered:strikersupon application for reinstatement;commissionof unlawfulacts during strike as affecting reinstatement-Back-Pay:awarded strikers,from date of denial of application for reinstatement.Mr. Robert H. Kleeb,for the Board.Mr. Martin Brown,of Moundsville, W. Va., for the respondent.Mary Lemon Schleifer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn December 9, 1936, W. H. Wilson, an organizer for the Ameri-can Federation of Labor, filed a charge with the Acting RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania) allegingthatUnited States Stamping Company, Moundsville, West Vir-ginia, herein called the respondent, had engaged in and was engagingin unfair labor practices affecting commerce, within the meaningof Section 8 (1) and (5), and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April23, 1937,W. E. Kirk, likewise an organizer for the American Federa-tion of Labor, filed a charge with the same Acting Regional Director,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3), and Section 2 (6) and (7) of the Act.On April 28, 1937, the Acting Regional Director issued a complaintand notice of hearing which were duly served upon the respondent and172 DECISIONS AND ORDERS173upon Enamel Workers Union No. 18630,1 herein called the Union.The complaint alleged, in substance, that after February 11, 1936, thedate on which the Board certified the Union as the exclusive repre-sentative of the production and maintenance employees of the respond-ent,2 and on or about September 28, October 6 and October 9, 1936, andon various dates thereafter, the respondent refused to meet and/ornegotiate with the representatives selected by the Union and that therespondent did not negotiate with such representatives in good faith,such acts constituting unfair labor practices within the meaning ofSection 8 (5) of the Act; that on February 6, 1937, during a strikeat the respondent's plant, which had been called by the Union onOctober 10, 1936, and which had not yet terminated at the time thecomplaint was issued, the respondent had discharged and refused toreinstateWilliam Bane and Sylvester Riggs 3 for the reason that theywere too closely connected with the Union and because each of themhad a son employed by the respondent who was actively engaged inthe strike and appearing regularly on the picket line, such dischargesand refusals to reinstate constituting unfair labor practices withinengaged in unfair labor practices within the meaning of Section 8 (1)of the Act, by virtue of the above-alleged practices and also by em-ploying certain agencies and individuals subsequent to October 10,1936, for the purpose of spying upon the activities and meetings ofits employees and of the Union and of removing the president of theUnion from the community.On May 5, 1937, the respondent filed an answer to the complaint,denying that it had engaged in unfair labor practices affecting com-merce as alleged in the complaint.At the same time the respondentfiled a motion to dismiss on the grounds that the charges filed wereinsufficient under the Act and the rules of the Board, that the Actdoes not require that an employer enter into a contract with hisemployees, that the facts set forth in the charges and complaint showedthat the respondent had not engaged in unfair labor practices, andfor other reasons.Pursuant to the notice of hearing, a hearing was held in Mounds-ville,West Virginia, from May 6 to May 21, 1937, before EdwardGrandison Smith, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineiThe charge,complaint and other pleadings in the case designate the Union as PorcelainEnamel workers Union No. 18630. Testimony at the hearing shows that at some time in1936, the name of the organization was officially changed by the American Federation ofLabor, pursuant to request by the Union, to Enamel Workers' Union No. 18630.21N.L R. B 123.8Incorrectly designated Moody Riggs in the complaint. 174NATIONAL LABOR RELATIONS BOARDand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.The respondent renewed its motion to dismiss the complaint on thegrounds set forth above.The motion was denied by the Trial Ex-aminer.The ruling is hereby affirmed.During the course of the,hearing, the Mutual Labor Advancement Association of Moundsville,West Virginia, filed a petition for intervention and for other affirma-tive relief.The Trial Examiner reserved decision on the request ofthe petitioner to be allowed-to intervene and denied the petition forall other purposes.In his Intermediate Report the Trial Examinerdenied the petition for intervention.This ruling is hereby affirmedfor the reasons hereinafter set forth.During the course of the hearing, counsel for the Board moved toamend the complaint to allege that the strike which occurred in therespondent's plant on October 10, 1936, was caused by the respondent'srefusal to bargain collectively and to allege that the respondent hademployed the services of'certain agencies for the purpose of spyingupon the union activities of its employees in the period from Novem-ber 1935 to September 6, 1936, instead of on the dates alleged in theoriginal complaint.These amendments were allowed, objections ofthe respondent thereto being overruled.The most important ofthese objections will be discussed hereinafter.The rulings of theTrial Examiner on the motion and the objections thereto are herebyaffirmed.A certified copy of a suit in equity in the Circuit Court of MarshallCounty, West Virginia, was offered in evidence as Respondent's Ex-hibit No. 3.The Trial Examiner admitted the exhibit tentatively.Respondent's Exhibit No. 3, is hereby admitted and made part of therecord in the case.Respondent's Exhibits Nos. 66 to 79 inclusive,and 81, being certified copies of true bills returned by the Grand Juryof Marshall County, West Virginia, to the Circuit Court of MarshallCounty,West Virginia, were refused admission by the Trial Ex-aminer on objection of counsel for the Board.The rulings of theTrialExaminer are hereby overruled and the said exhibits areadmitted into evidence.Numerous other motions and objections to the admission of certaintestimony were made by counsel for the Board and counsel for therespondent.Most of these rulings are assigned as error by counselfor the respondent.The technical objections of the respondent arein some instances well-founded.However, after careful review ofthe entire record, the Board is of the opinion that the respondent wasnot prejudiced by these rulings.With the exceptions stated above,the rulings of the Trial Examiner on motions and objections arehereby affirmed. DECISIONS AND ORDERS175On June 1, 1937, the respondent filed a brief in support of its mo-tion to dismiss the charges and complaint and amended complaint.On July 17,1937, pursuant to Article II, Section 32, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,the Trial Examiner issued an Intermediate Report which was dulyserved upon the respondent and the Union.The Trial Examinerfound in the Intermediate Report that the respondent had engaged inunfair labor practices affecting commerce as alleged in the complaintand recommended that the respondent be required to cease aid desistfrom such unfair labor practices,to reinstateWilliam Bane andSylvesterRiggs with back pay, to reinstate all strikers to theirformer positions, discharging if necessary those who have been hiredto replace them, and upon request to bargain collectively with theUnion.On August 6, 1937, the respondent filed exceptions to the findingsof the Trial Examiner embodied in the Intermediate Report and fur-ther exceptions to the record, and the complaint, and amendmentspermitted to the complaint.On August 7, 1937, the Mutual Labor Advancement Associationfiled exceptions to the record and to the ruling of the IntermediateReport which denied its petition for intervention.The petitionasked for recognition of the Mutual Labor Advancement Associationby the Board, for an election, and that the petitioner be allowed tointervene for all purposes relevant to the hearing.The petition forrecognition is meaningless; the request for an election is not in con-formity with the Board's requirements.The petition was rightlydenied for these purposes.In so far asthe request for interventionis concerned, the petitioner's right depended upon the relevancy ofthe facts alleged to the issues involved.The petition alleged thatthe petitioner had 551 members among the production and mainte-nance employees of the respondent at the time the petition was filed,but failed in any way to allege that the petitioner claimed as mem-bers a majority of the respondent's production and maintenance em-ployees during the period within which the complaint alleges therespondent failed to bargain collectively with the Union as theexclusive representative of its employees.Without suchallegation,the matters set forth in the petition were clearly irrelevant to theissues involved.Itmay well be,as alleged in the petition, that amajority of the production and maintenance employees now workingin the respondent's plant are members of the Mutual Labor Advance-ment Association.However, if,aswe find below,the respondentrefused to bargain collectively with the Union at a time when it rep-resented a majority of the respondent's employees,we cannot recog-nize a designation of other representatives since that time as indicat- 176NATIONAL LABOR RELATIONS BOARDing a free expression of choice by the employees.The exceptions ofthe petitioner are hereby denied.Upon the entire record in the case, the Board makes the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUnited States Stamping Company, a West Virginia corporation,is engaged in the manufacture of enamelware, including hospital sup-plies, cooking utensils and other articles for household use, at a plantlocated atMoundsville,West Virginia.In 1936, the volume ofrespondent's business amounted to $1,053,780.75; in the first fourmonths of 1937, it amounted to $455,758.58.A great variety of raw materials including borax, flint, feldspar,oxides, sand, silica, and steel are used to produce the finished productsmanufactured by the respondent.All raw materials used by therespondent, except steel, originate outside the State of West Virginia.Seventy-five per cent of the steel used by the respondent is purchasedfrom Wheeling Steel Company, Wheeling, West Virginia, the balancefrom American Rolling Mill Company, Middletown, Ohio. In ad-dition to raw materials, many manufactured products, including car-tons, pads, covers, knobs, and wooden handles, are used in the finish-ing and shipping of the respondent's products.Of the total amountof raw materials and manufactured products used by the respond-ent, 95 per cent originate outside the State of West Virginia.Ninety to 98 per cent of the respondent's finished products areshipped to° purchasers outside the State of West Virginia.Thesecustomers, numbering about 10,000 to 12,000, are located in practi-cally all States of the United States, and in Puerto Rico, Canada,and Cuba. The respondent employs 23 salesmen who solicit ordersthroughout the continental United States and in Puerto Rico. Ordersreceived by these salesmen are sent to Moundsville, West Virginia,where they are subject to acceptance.Orders accepted are shippeddirectly from Moundsville to the purchasers, by means of railroador truck.The respondent maintains a,sample room in New YorkCity and in Chicago, Illinois.II.THE UNIONPorcelain Enamel Workers Union, No. 18630, a labor organization,is a federal union chartered directly by the American Federation ofLabor.It was organized in 1933, its membership being confined toproduction and maintenance employees of the respondent.As pre-viously stated, the name of the organization was officially changedin 1936 by dropping the word "Porcelain" in the title. DECISIONS AND ORDERSIII.THE UNFAIR LABOR PRACTICESA. Background of the unfair labor practices177In June 1935 the Union requested the respondent to bargain col-lectively concerning an agreement relating to wages, hours, and con-ditions of employment.The respondent refused to deal with theunion committee, stating that the Union did not represent a majorityof the respondent's employees. In August 1935 the Union securedwritten authorizations to act as collective bargaining agent from282 of the 411 persons then employed in-the production and main-tenance departments of the respondent.These cards were submittedby the Union to an agent of the Board, who after checking the signa-tures on the cards with canceled checks of employees furnished bythe respondent, notified the respondent that a majority of the pro-duction and maintenance employees had selected the Union to repre-sent them.The management of the respondent, nevertheless, refusedto meet with a committee of the Union, still contending that it didnot represent a majority of the employees, F. S. Earnshaw, secre-tary-treasurer and general manager of the respondent, stating fur-ther that under no circumstances would he deal with the representa-tives of a union, especially one affiliated with the American Federationof Labor.On November 6, 1935, after failure to secure recognition as thecollective bargaining representative, the Union called a strike amongthe employees of the respondent.The strike was terminated onNovember 29, 1935, by the Union's acceptance of proposals made bythe respondent.These proposals included an offer to resume opera-tions at the plant under the same rates of pay as existed prior to thestrike and without discrimination against any of its employees, andthe agreement of the respondent to abide by the decision of the Boarddesignating the collective bargaining agency pursuant to a petitionwhich had been filed on November 4, 1935, on behalf of the Unionby H. G. Flaugh, an organizer of the American Federation of Labor.On January .13, 1936, after hearings on the petition the Boarddirected that an election be held within a period of one week fromthe date of the Direction, "among the employees engaged in theproduction and maintenance department [of the Company] onNovember 5, 1935, and those employed between that date and thedate of this direction of election in the production and maintenancedepartment, excepting foremen, assistant foremen, supervisors andclerical employees, and those who quit or have been discharged forcause during such period, to determine whether or not they desireto be represented by the Porcelain Enamel Workers' Union No.,18630." 441 N. L.R. B. 123. 178 cNATIONAL LABOR RELATIONS BOARDOn January 17, 1936, the following printed notice was posted ortthe respondent's bulletin board.We; the undersigned called on Mr. Earnshaw to obtain his viewpertaining to the election Monday for the purpose of electing a,collective bargaining committee.It is rumored that this election is for the purposeof recognition,of the union.Our information is that the purpose of this election,is to not recognize a union but the purpose is to select a Commit-tee to represent all the employees.It is understood that if the union elects the collectivebargain-ing committee, this committee will demand recognition of the-union.We are informed that the company positively will not,recognize any union.It is further rumored that the committee will submitan agree-ment to be signed, and we are informed that the company will not.sign an agreement of any nature with any union.When the company refuses to recognize the union and will notsign an agreement, it is rumored the union will strike and we willall be out of work again.We suggest that all employees regardless of the nature of theirwork who were on the payroll November 5th and those who werehired after that date up to January 13th will be permitted to vote.SignedHARRY RICHMOND, MARY J. POWELL, M. R.HOLMES, Sur DENIS,R. C. PETERS, W. A. SCHOENIAN,J.B.MERRITT, ALBERT HOWARD, ED WEST.Earnshaw denied that this notice was prepared by him or at hissuggestion.Earl Howard, a clerical employee of the respondent,testified that, without direction of any supervisory employee of therespondent, he selected the nine persons who signed the petition fromamong the respondent's employees because he considered them "fair-minded" employees, and with the consent of F. W. Oberman, whowas then acting in the capacity of production or plant manager, se-cured permission for these employees to attend a meeting in thesample room of the plant; that he requested Earnshaw to addressthe meeting and that after Earnshaw left he drafted the bulletin;and that the cost of printing the bulletin was paid by the MutualLabor Advancement Association, from a fund secured by collections.What Earnshaw stated to the so-called committee is in doubt becauseof the conflicting testimony on this point of the various witnesses.In any event, this bulletin containing palpably untrue statementsdesigned to influence voters in the election was posted on the re-spondent's bulletin board, and must have been posted with the consentor acquiescence of the management. DECISIONS AND ORDERS179On January 20, 1936, at the election held by the Regional Directorfor the Sixth Region pursuant to the Direction, a clear majorityof the eligible employees chose the Union to represent them.OnFebruary 5, 1936, the respondent filed exceptions to the IntermediateReport of the Regional Director concerning the conduct and resultsof the election.These exceptions, in substance, were that (1) theAct is unconstitutional; (2) the election was invalid in that certaingroups of employees were not permitted to vote; (3) the ballot usedin the election was "a fraud on its face and was not held (sic) inaccordance with the election laws of the State of West Virginia";(4) "the said election has all the earmarks of an election conductedunder the management of Adolph Hitler rather than under the Amer-ican system"; and (5) "the said election gave no opportunity to votefor anybody or any person but said Porcelain Enamel Workers'Union-and is an unconstitutional attempt to have the United StatesStamping Company recognize the `American Federation of Labor',which it will not do."On February 10, 1936, before the Board had acted upon the Inter-mediate Report and exceptions thereto, a committee of the Unioncalled on the respondent to discuss a proposed agreement which hadbeen submitted to the respondent by the Union on February 3, 1936.Despite the agreement of the respondent to abide by the decisionof the Board, on which the Union had terminated the strike ofNovember 6, 1935, Martin Brown, attorney for the respondent, statedat various times during the course of this meeting :I understand you gentlemen have some agreement, I don'tknow what that is-but whatever agreement you have, I don'tintend to discuss that-but that was pending the final agreementof the National Labor Relations Act.Now, you have had anelection.There has been an objection filed to that election.The Pittsburgh Office made a report as to their findings of thatand asked if there was objection, and those objections have beenfiled and there has been no reply; so that settles that-thereisn't anything to do.The statute isn't settled or determined andyou can't expect or ask anyone to comply with a statute whenthe statute is in dispute-is in question.The law isn't determined yet. If' the National' Labor Rela-tions Act is determined to be the law of 'this country,, it will notrequire any act on the part of the United States StampingOfficials to agree to it.No, it [the Act]is not a law until some Court passes' on it. 180NATIONAL LABOR RELATIONS BOARDDon't you think when you hold an election that all those whoare interested in the organization ought to have an opportunityto submit their views-don't you think that there were otherparties ...We are not going to be pushed into anything.Weunderstand our rights-but when you talk about having an elec-tion and a fair election, the way I see the election it was a Hitler-ized affair-planned just like Hitler....On the following day, February 11, 1936, the Board issued a Deci-sion and Certification of Representatives.5The Certification ofRepresentatives, after stating that "no substantial and material issuewith respect to the conduct of the ballot" had been raised by theobjections filed by the Company, certified the Union as the exclusiverepresentative of the production and maintenance employees of therespondent for the purposes of collective bargaining.B. The refusal to bargain collectivelySubsequent to the Board's certification of the Union on February11, 1936, and up to October 10, 1936, at which time another strike wascalled at the respondent's plant by the Union, six meetings were heldbetween the representatives of the respondent and a committee oftheUnion for the purpose of negotiating a collective bargainingagreement.Notes of these meetings made by a stenographer selectedby the respondent, and introduced in evidence at the hearing by therespondent, clearly show that the respondent did not bargain collec-tively with the Union at these meetings.The meetings were held onFebruary 24, March 17, June 1, September 28, October 6 and Octo-ber 9, 1936.The respondent was generally represented by eitherEarnshaw or V. W. Jared, production manager, and several foremen.The sales manager and a stockholder of the respondent were alsopresent at some of the meetings.The union committee was accom-panied at most of the meetings by an organizer from the AmericanFederation of Labor, and on one occasion, at the meeting of February24, by two organizers.At the meeting of February 24, 1936, David Williams, an or-ganizer, requested the respondent to negotiate an agreement.Earn-shaw replied that the respondent and its counsel were of the opinionthat the Act did not require the respondent to sign an agreement,either with the Union or with its employees.Williams stated thatthe Act did require the signing of an agreement and requested thatEarnshaw state definitely whether or not the respondent would enterinto a signed agreement.The meeting adjourned upon Earnshaw'spromise that 'he would notify' Williams within' 10 days' of therespondent's policy on signing, an agreement.51N.LR. B. 123. DECISIONS AND ORDERS181Shortly after this meeting, the respondent wrote to Williams andrequested that Williams submit in writing the question he desired therespondent to answer.At the meetings of March 17 and June 1, therepresentatives of the respondent stated that no policy could be adopt-ed by the respondent until a reply from Williams had been received.A new proposed agreement was submitted by the Union to therespondent at the meeting of September 28. Jared agreed to meetwith the committee on October 6, to discuss the contents of the newproposals.Only the introductory paragraph of the proposed agree-ment was discussed at the meeting of October 6. This paragraphread as follows :THIS AGREEMENT, made and entered into thisday of,1936, by and between the UNITEDSTATESSTAMPINGCOMPANY,of Moundsville, West Virginia, hereinafter referred toas the Employer,and the ENAMEL WORKERS UNION LOCALNo.18630, an affiliate of the American Federation of Labor, herein-after referred to as the Union; WITNESSETH:Jared stated that this paragraph was not acceptable and suggestedthat it be worded,This Agreement, made and entered into, by and between theUnited States Stamping Company, Moundsville, W. Va., and fiveor six names-whatever the case may be-or their successors,who may be elected from employees of the United States Stamp-ing Company by ballot to negotiate and bargain collectively withrespect to wages, working conditions, affecting those employeeswho have authorized the above employees to represent them.Although this proposal was not acceptable to the Union, the Unionrequested Jared to consider other provisions of the agreement. Jaredthen requested that the meeting adjourn for three days., The Unionagreed upon Jared's promise that the next meeting "will either beterminated quickly, that we can't sign or we will make a very directattempt ..."Jared opened the meeting of October 9, by announcing that he hadprepared a short statement, which he read, as follows :We have concluded that since the law does not require thesigning of an agreement with this committee, we will not do so.Jared refused to explain this statement despite the request of W. H.Wilson, an organizer who had accompanied the union committee.Wilson then stated :I understand that statement to mean that the Company willnot negotiate any of the terms of the proposals that has beensubmitted.' 182NATIONAL LABOR RELATIONS BOARDMr. JARED. I don't believe that's included in this statement,Mr. Wilson.Mr. WILSON. Well, then let's go ahead and negotiate the agree-ment, then we will talk about the signing of the contract afterthe terms are agreed upon.Mr. JAZZED. I am sorry.During these negotiations the respondent did not deny that a major-ity of its employees desired the Union to represent them. In theabsence of proof to the contrary, there is the presumption that themajority secured by the Union in the election of January 20, 1936,continued.The respondent relied at the hearing rather upon the fol-lowing defenses: (1) That the Union's demand at all times was thatthe respondent sign a contract, which the respondent is not requiredto do by the Act; (2) that the Union's demand was for a closed-shopcontract which the respondent is not required to accede to; (3) thatthe signing of a contract with the Union would be a violation of theAct in that it would grant a preference to the Union over anotherlabor organization within the plant; and (4) that it did bargaincollectively with the Union.The first defense of the respondent is shown to be invalid by theabove recital of facts concerning the meetings between the respondentand the union committee. In the meeting of October 9, at least, therespondent in addition to refusing to sign an agreement, also refusedto negotiate concerning an agreement.We do not consider it necessaryin this case to determine whether or not an employer who refuses toenter into a signed agreement has bargained collectively. It is suffi-cient to state that, since the respondent's own interpretation of therefusal to sign an agreement on October 9 included a refusal to nego-tiate, it is apparent that throughout the negotiations the respondenthad no intention of negotiating any agreement with the Union.The proposed contract of September 28, 1936, contained a closed-shop provision.As respondent and its counsel well know, the incor-poration of such a provision in a proposed contract does not indicatethat the Union will not accept a contract without such a provision.No closed-shop provision was incorporated in the proposed agreementof February 3, 1936, and there was no discussion of this provisionof the agreement in any of the so-called collective bargaining meet-ings prior to October 6, 1936.At that time Jared stated he wouldnever sign an agreement requiring a closed shop.The minutes ofthismeeting do not indicate that the union committee took the posi-tion that an agreement without this provision would not beacceptable.The third defense of the respondent requires no discussion.TheAct requires negotiations by an employer, with a view to reaching DECISIONS AND ORDERS183an agreement, with the organization representing the majority ofhis employees to the exclusion of all other possible representatives.By express provision, such a majority representative is the exclusiverepresentative of all the employees.Under the fourth ground of defense the respondent introducedin evidence records of meetings with shop committees of the Union,representing various departments.We concede that, as a result ofthe meetings, some adjustments in wages and working . conditionswere made by the respondent.These agreements, however, were notreduced to writing, nor made for any definite period of time.Whenthe respondent acceded to the requests, it issued a bulletin which itplaced on its bulletin board stating that the enumerated changeswould be put into effect. Such a procedure by the respondent isclearly consistent with the respondent's policy of dealing with acommittee composed of its employees, but refusing to deal with alabor organization, especially with one affiliated with the AmericanFederation of Labor, whether the chosen representative of its em-ployees or not.A procedure such as this does not fulfill the require-ments of collective bargaining imposed by the Act.We find that the respondent in refusing to negotiate concerningan agreement with the Union, did, after February 11, 1936, and onSeptember 28, October 6, and October 9, 1936,' refuse to bargain col-lectively with the Union as the exclusive representative of its pro-duction and maintenance employees.The respondent by refusing to bargain collectively with the Unionhas interfered with, restrained, and coerced its employees in the exer-cise of their right to self-organization, to form, join, and assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purposeof collective bargaining and other mutual aid and protection.C. The strike of October 12, 1936After the collective bargaining committee reported to the Unionmembership the results of the meeting with the respondent on Octo-ber 9, 1936, a strike vote was taken and carried.On October 10,1936, the Union addressed a letter to the respondent stating in part:For the past three years a committee representing the EnamelWorkers Union No. 18630 of Moundsville, W. Va., affiliatedwith the American Federation of Labor have repeatedly en-deavored to negotiate an agreement with the United StatesStamping Company covering rates of pay, wages, hours of em-ployment, and other conditions of employment for employeesof your Company, but we have been unable to arrive at asatisfactory understanding to date.80535-38--13 184NATIONALLABOR RELATIONS BOARDThe proposal submitted by our organization was in no way anultimatum, it was merely the basis on which we desired to opennegotiations and carry through to a satisfactory conclusion; thisthe management has refused to do.At a special meeting held Saturday, October' 10, 1936, theentire proceedings was explained to the employees and by asubstantial vote it was decided that work would cease Mondaymorning October 12, 1936, until at such time we could arriveat a satisfactory understanding on the issues involved.We are willing to meet with the management at any time todiscuss the matter and endeavor to arrive at a satisfactoryunderstanding.At the time of the hearing the Union had not voted to terminatethe strike, although the respondent was then employing a greaternumber of persons in the plant than were employed at the time thestrike was called.Of the 394 persons on the respondent's pay rollon October 10, 1936, the last working day prior to the strike, ap-proximately 240 had not returned to work in the plant at the timeof the hearing.Approximately 11 of the 240 strikers had receivedsubstantially equivalent employment elsewhere.6At the hearing counsel for the Board moved that the complaint beamended to allege that the strike of October 12, 1936, was caused bythe respondent's refusal to bargain collectively and that the strikingemployees should, accordingly, be reinstated.The motion wasgranted by the Trial Examiner despite objections by counsel forthe respondent.These objections were, in substance, that the factsstated in the amendment were not based on a charge as requiredby the Act and that the cause of the strike had been determined bya decree of the Circuit Court of Marshall County, West Virginia,that such decree was entitled to full faith and credit and made thecause of the strikeres judicata.The record shows that on November 11, 1936, the respondent filed abill in equity in the Circuit Court of Marshall County, West Vir-ginia, seeking an injunction against the Union and certain individ-uals who were participating in the strike. In the bill, in addition toallegations of unlawful acts on the part of the defendants in theconduct of the strike, the respondent alleged that the strike wascaused by the refusal of the respondent to sign the agreement sub-mitted by the Union on September 28, 1936.8The record shows that Homer Kirby, one of the striking employees,returned to workIn the plant in December 1936 but was discharged in January 1937.At the hearing coun-sel for the Board moved to amend the complaint to allege that the respondent by dis-charging Kirby in January 1937 had engaged in an unfair labor practice within the mean-ing of Section 8 (3) of the Act.The motion was denied by the Trial Examiner.We,accordingly,make no findings concerning the discharge of Homer Kirby. DECISIONS AND ORDERS185The decree of the Circuit Court entered February 1937 prohibitedthe Union and the persons named in the petition from doing certainacts in connection with strike activities.A finding by this Boardthat the strike was caused by the failure of the respondent to bargaincollectively will in no wise be a refusal to grant full faith and creditto the decree of the court.The allegation in the respondent's peti-tion to the Circuit Court as to the cause of the strike was immaterialto the relief sought, and, in addition, the Board was not a party tothe proceedings.For these reasons, the principle ofres judicataisinapplicable.The respondent's objection that the amendment is not based ona charge is also untenable.The original complaint, in conformitywith the charge, alleged that a strike occurred at the respondent'splant on October 10, 1936, without stating the cause of the strike.Even though the complaint had not been amended, the Board couldhave found that the strike was caused by the respondent's refusalto bargain collectively and ordered that the respondent reinstate itsstriking employees.We find that the strike at the respondent's plant on October 12,1936, occurred because of the respondent's refusal to bargain collec-tively with the Union as the exclusive representative of the main-tenance and production employees of the respondent.D. The alleged dischargesSylvester RiggsandWilliam, Bane,the two employees alleged tohave been discharged pursuant to an unfair labor practice withinthe meaning of Section 8 (3) of the Act, had for some years previousbeen employed as night watchmen by the respondent.During theperiod when the respondent was operating under the National In-dustrial Recovery Act, Riggs and Bane, who belonged to the Union,were told by one of the respondent's supervisory employees that theywould have to resign from the Union or seek other employment.Both withdrew from membership in the Union at that time and havenever subsequently rejoined the Union.During the strike at therespondent's plant in 1935, both of these men were laid off and otherwatchmen put in their places, but they were reemployed as watchmenon the termination of the strike.Riggs and Bane were not laid off or discharged at the time ofthe strike of October 1936 but continued to act as watchmen untilFebruary 1937.During this time windows were broken in the re-spondent's plant, and nails and tacks were placed on the respondent'sproperty.The respondent does not claim that these men committedthese acts, but complains that the men failed to find out who hadcommitted the acts. 186NATIONAL LABOR RELATIONS BOARDOn February 6, 1937, Jared told Bane, "I am going to make achange."According to the testimony of Jared, he offered Bane thejob of taking ware off a chain coming from an oven, Bane to beginwork the following Wednesday. Jared likewise told Riggs on Feb-ruary 7, 1937, that the respondent was going to make a change andoffered to find Riggs some other suitable work within the plant.Both employees arranged to return to see Jared on February 14, 1937,to consider other positions.Jared did not keep the appointment hehad made to meet the two men on February 14, Jared testifying thathe was ill at home on that day. On the following day, Riggs andBane joined the picket line.By offering other positions in the plant to Riggs and Bane at thetime they were relieved of their duties as watchmen, Jared indi-cated that he did not intend to discharge them but merely to changetheir positions.The respondent offered proof of general incom-petency and disability of these men for positions as watchmen.Webelieve the evidence clearly establishes the fact that Riggs and Banewere relieved of their duties as watchmen because the respondentfeared that they were too sympathetic towards the Union's causeto be trustworthy watchmen.However, we do not believe an em-ployer, who during a strike relieves a watchman from his duties assuch for this reason, has engaged in an unfair labor practice withinthe meaning of Section 8 (3) of the Act.We will accordingly dismiss the allegations of the complaint thatthe respondent discharged and refused to reinstate Sylvester Riggsand William Bane pursuant to an unfair labor practice within themeaning of Section 8 (3) of the Act.E. The use of labor spiesThe complaint, as amended, alleges that the respondent fromNovember 1935 to September 1936 employed certain agencies andindividuals for the purposes of espionage, intimidation, interference,spying, and keeping under surveillance the activities of its employeesand the Union and for the further purpose of removing the presidentof the Union from the community.Earnshaw admitted at the hearing that he engaged the servicesof National Corporation Service, Inc., ". . . a service that keeps youinformed as to what takes place around your plant . . ." in November1935.In February 1936 National Corporation Service, Inc., put asecret operative named Earl Trombley in the, respondent's plant asa production worker.Trombley worked in the plant until April29, 1936, "hen he was laid off because Earnshaw claimed he hadsecured all the information he wished.Trombley however was re-employed as a production employee by Jared on August 23, 1936, be-r DECISIONS AND ORDERS187cause the respondent had heard there was some dissension among theemployees.Trombley continued working to Septembkl 5, 1936, ap-parently being removed by his employer because members of theUnion had discovered his identity.The respondent continued theservices of National Corporation Service, Inc., until October 1936.Earnshaw admitted that the respondent had used similar services inthe past, but denied that it had used such services since October 1936.Earnshaw testified that the principal reason these services wereemployed was to detect sabotage within the respondent's plant. Inaddition, respondent through its counsel took the position that therespondent has every right to use such services.Some evidence,which the respondent claims shows sabotage by union members, wasintroduced at the hearing.The record indicates that during theyear 1936 a large quantity of finished enamelware contained blackspecks, which rendered it unfit for sale.The only proof or attemptto prove that this substance was put into the enamel by union mem-bers was, testimony of selectors that within a short time after thestrike practically all specking had disappeared.It is sufficient tostate that, in our opinion, there is no proof in the record to showthat this defect was caused by the putting of any foreign substancein the enamel, or if it was, that it was put there by members of theUnion.In addition, there is no proof that National CorporationService, Inc., was employed in connection with this alleged sabotage.Throughout the period from November 1935 to October 1936,unsigned reports were mailed to Earnshaw or handed to him atvarious places in Moundsville or Wheeling, West Virginia.Thesereports, received sometimes as often as two or three times dailyduring the time Trombley was employed in the plant, containeddetailed information concerning the respondent's employees, includ-ing information on their labor affiliations, reports of union meetings,and activities of members of the Union.Trombley, whose actualidentity and purpose for being within the respondent's plant hadbeen carefully concealed, having joined the Union in March 1936,was of course in a position to secure this information for the re-spondent. It is clear that the Act makes it an unfair labor practicefor the respondent to use such services for the purposes of inter-fering with, restraining, or coercing its employees from the rightsguaranteed to them by the Act.We find that the respondent by the use of the services of NationalCorporation Service, Inc., has interfered with, restrained, and co-erced its employees in the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activi-ties, for the purposes of collective bargaining and other mutual aidand protection. 188NATIONAL LABOR RELATIONS BOARDThe record does not contain any competent evidence to prove theallegation of the complaint that the respondent employed NationalCorporation Service, Inc., for the purpose of removing the presidentof the Union from the community.We, accordingly, make no find-ing of an unfair labor practice with respect to this allegation.IV.THE EFFECT OF THE RESPONDENT'S . UNFAIR LABOR PRACTICES ONCOMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and with foreign countries, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYThe record indicates that approximately 240 of the respondent'sstriking employees have not yet been reemployed by the respondent.Since the strike was caused by the respondent's unfair labor prac-tices, these striking employees must be reinstated in order to effec-tuate the purposes of the Act.The respondent declares that since the strikers have been guiltyof certain acts of trespass, property damage, and assault on non-striking employees, the respondent will never reemploy these personsand contends that it cannot be compelled to do so.The respondentrelies on the decree of the Circuit Court of Marshall County in theinjunction proceedings as establishing such guilt. In addition, itoffered certain grand jury indictments returned to the February1937 term of the Circuit Court of Marshall County as further proof.It appears that damage to the respondent's property consisted of afew broken windows and some injury to automobiles and automobiletires.No acts were committed in excess of those which often accom-pany a bitter strike.The Board's power to order the reinstatement of employees isequitable in nature, to be exercised in the light of all the circum-stances of the case.Here the respondent itself has engaged in un-fair labor practices contrary to the express provisions of the Act. Itwas this violation of the law of the land which led directly to thestrike.Weighing all these factors, and without condoning the actscharged to the employees in question, we feel that they should notbe barred from reinstatement.Furthermore, the record indicates that the respondent now em-ploys certain persons who have been guilty of assaults or, against DECISIONS AND ORDERS189whom warrants alleging the commission of acts of violence have beenissued.For this reason we cannot believe that the respondent's realobjection to the reemployment of the strikers in question is basedupon their responsibility for acts of violence.7We will accordingly order the respondent to offer reinstatement toall of its employees who were on the pay roll on October 10, 1936,and who ceased work because of the strike, discharging if necessarythose persons who have been hired by the respondent since October10, 1936.As previously stated, the respondent offered other positions toRiggs and Bane when they were relieved of their duties as watch-men and it was for the purpose of discussing these positions thatthe men returned to the respondent's plant on February 14, 1937.However, before they had seen Earnshaw they joined the other em-ployees in the strike.We find that since the respondent contemplatedusing Riggs and Bane in other capacities, they had not ceased to beemployees of the respondent at the time they joined in the strike.This being so, they are also entitled to reinstatement in the samemanner as the other strikers.By returning to work in the respondent's plant in December 1936,Homer Kirby lost his status as a striker.We will not, therefore,order the respondent to reinstate Homer Kirby.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW '1.Enamel Workers Union No. 18630 is a labor organization, with-in the meaning of Section 2 (5) of the National Labor RelationsAct.2.The production and maintenance employees of the respondentconstitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.3.Enamel Workers Union No. 18630 was on February 11, 1936, andhas remained the exclusive representative of employees in such unitfor the purposes of collective bargaining, within the meaning ofSection 9 (a) of the National Labor Relations Act.4.The respondent by refusing to bargain collectively with theUnion since February 11, 1936, and on or about September 28, October6 and October 9, 1936, has engaged in and is engaging in unfair-labor practices, within the meaning of Section 8 (5) of the NationalLabor Relations Act.P SeeMatter of Kentucky Firebrick CompanyandUnited Brick and Clay Workers ofAmerica, Local Union No. 510,3 N. L R. B 455. 190NATIONAL LABOR RELATIONS BOARD5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the NationalLabor Relations Act, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (1) of theNational Labor Relations Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe National Labor Relations Act.7.The respondent did not discriminate with regard to the hire andtenure of employment of Sylvester Riggs and William Bane, withinthe meaning of Section 8 (3) of the National Labor Relations Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,United States Stamping Company, and its officers, agents, successors,and assigns shall:1.Cease and desist: (a) From refusing to bargain collectively withEnamel Workers Union No. 18630 as the exclusive representative ofits production and maintenance employees; (b) from, either directlyor indirectly, engaging in any manner of espionage or surveillanceor engaging the services of any agency or individuals for the purposeof, or in any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining and other mutualaid and protection.2.Take the following affirmative action which the Board findswill effectuate the" purposes of the National Labor Relations Act(a)Upon application, offer reinstatement with all rights and privi-leges previously enjoyed, to Sylvester Riggs andWilliam Baneand to all of the respondent's employees who were on the pay roll onOctober 10, 1936, and whose work ceased because of the strike, withthe exception of Homer Kirby, discharging if necessary those per-sons who have been hired by the respondent subsequent to October10, 1936; (b) make whole those employees entitled to reinstatement,pursuant to Section 2 (a) herein, for any losses they may sufferby reason of any refusal of their application for reinstatementpursuant to Section 2 (a) by payment to each of them, respectively,of a sum equal to that which each of them would normally haveearned as wages during the period from the date of any such re-fusal of their, application for reinstatement to the date of reinstate- DECISIONS AND ORDERS191ment, less the amount,if any, which each,respectively,may earnduring said period;(c)post notices in conspicuous places through-out the plant stating that the respondent will cease and desist asaforesaid and keep said notices posted for a period of at least thirty(30) consecutive days from the date of posting; and(d) notifythe Regional Director for the Sixth Region in writing within ten(10) days from the date of this Order what steps the respondenthas taken to comply herewith.And it is further ordered that the allegations of the complaintwhich allegethat 'the respondent discharged and refused to rein-state Sylvester Riggs andWilliamBane pursuant to an unfair laborpractice,within the, meaning of Section 8(3) of the National LaborRelations Act be, and hereby are,dismissed.[SAME TITLEAMENDMENT TO ORDERFebruary 17, 1988Paragraph 2 of the Order of the National Labor Relations Boardissued in the above-entitled case on February 10, 1938, is herebyamended to read :2.Take the following affirmative action which the Board findswill effectuate the purposes of the National Labor Relations Act:(a)Upon request, bargain collectively with Enamel WorkersUnion, No. 18630 as the exclusive representative of its produc-tion and maintenance employees; (b) upon application, offerreinstatement with all rights and privileges previously enjoyed,to Sylvester Riggs and William Bane and to all of the respond-ent's employees who were on the pay, roll on October 10, 1936,and whose work ceased because of the strike, with the exceptionofHomer Kirby, discharging if necessary those persons whohave been hired by the respondent subsequent to October 10,1936; (c) make whole those employees entitled to reinstatement,pursuant to Section 2 (b) herein, for any losses they may sufferby reason of any'refusal of their application for reinstatementpursuant to Section 2 (b) by payment to each of them, respec-tively, of a sum equal to that which each of them would normallyhave earned as wages during the period from the date of anysuch refusal' of their application for reinstatement to the date ofreinstatement, less the amount, if any, which each, respectively,may earn' during said period; (d) post notices in conspicuousplaces throughout the plant stating that the respondent will ceaseand desist as-aforesaid and keep said notices posted for a periodof at least thirty (30) consecutive days from the date of pasting;and (e) notify the Regional Director for the Sixth Region inwriting within sixteen (16) days from the date of this Orderwhat steps the respondent has taken to comply herewith.n